                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:02-cr-00213-TLW-1

       v.
                                                               Order
 James Judell Cabbagestalk



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(iii), and 846.   His statutory sentencing range was 10 years to Life,

followed by at least 5 years of supervised release. PSR ¶¶ 76, 80. His Guidelines

range at sentencing—after taking into account his classification as a career

offender—was 262–327 months (34/VI), followed by 5 years of supervised release.

PSR ¶¶ 77, 83. The Court imposed a 290-month term of imprisonment, followed by

a 5-year term of supervised release. ECF No. 65.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

                                           1
criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in

§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams.

       The Government states that “there is an argument that Defendant is not

eligible for relief under the First Step Act” because the crack weight for which he was

held     accountable   at    sentencing—485.93      grams—exceeds       the    current

§ 841(b)(1)(A)(iii) threshold of 280 grams. ECF No. 90 at 4. The Fourth Circuit has

recently considered the question of when a defendant is eligible for relief under the

First Step Act, ultimately holding that “any inmate serving a sentence for pre-August

3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)(iii)—both of which were

modified by Section 2 of the Fair Sentencing Act—is serving ‘a sentence for a covered

offense’ and may seek a sentence reduction under the First Step Act.” United States

v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019) (citations omitted). Because Defendant

is serving a sentence for a pre-August 3, 2010 violation of § 841(b)(1)(A)(iii), he is

eligible for a sentence reduction under § 404(b) of the First Step Act and 18 U.S.C.

§ 3582(c)(1)(B).

       In Defendant’s motion, he requests a full resentencing hearing. See ECF No.

88 at 12. The Government argues that he is not entitled to a full resentencing. See

ECF No. 90 at 5–7.



                                          2
      Judge Currie has recently considered this question and concluded that a First

Step Act defendant is not entitled to a full resentencing. United States v. Shelton,

No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court

notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis of the

applicable law in this case. Thus, the Court concludes that although Defendant is

eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” The Government argues that even if the Court concludes that he is

eligible for relief, the Court should exercise its discretion to not reduce his sentence

because the Government would have charged him with the current threshold amount

if the Fair Sentencing Act had been in place when he committed the offense of

conviction. See ECF No. 90 at 5. Notably, Wirsing did not address whether that

particular defendant’s sentence should have been reduced, only that he was eligible

for consideration. See Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)



                                           3
factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There

are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (485.93 grams) that would have

supported a charge to the current threshold amount (280 grams); (2) he remains a

career offender; (3) he has a prior conviction for accessory after the fact of assault and

battery with intent to kill for shooting another individual; and (4) he has prior drug

distribution convictions, specifically possession with intent to distribute cocaine,

distribution of cocaine within proximity of a school, and distribution of cocaine, all of

which resulted in 8-year sentences. For these reasons, the Court declines to reduce

his sentence, and his motion, ECF No. 88, is therefore DENIED.

      IT IS SO ORDERED.1

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

December 17, 2019
Columbia, South Carolina




1In light of this ruling, the Court terminates as MOOT the remaining outstanding
motion in this case, ECF No. 85.


                                            4
